Citation Nr: 0943319	
Decision Date: 11/13/09    Archive Date: 11/25/09

DOCKET NO.  03-25 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral hip 
disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for the residuals of an 
ulcer.

4.  Entitlement to service connection for the residuals of a 
status/post hemigastrectomy.

5.  Entitlement to service connection for the residuals of a 
status/post abdominal herniorrhaphy.

6.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

7.  Entitlement to service connection for hypertension.




REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from May 1953 to May 
1955.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2002 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board previously remanded this case in February 2005 and 
September 2005 for further development.  After this 
development was completed, the case was returned to the Board 
for further appellate consideration in September 2006.  In a 
September 2006 Board decision, the Board denied all claims at 
issue.  

The Veteran appealed this decision to the U. S. Court of 
Appeals for Veterans Claims (Court).  Pursuant to a May 2008 
Order and Joint Motion, the Court vacated and remanded the 
Board's decision on several bases, as discussed in detail 
below.  The case has now returned to the Board so that it can 
implement the Court's directives.      

The appeal is REMANDED to the VA RO in Montgomery, Alabama.  
VA will notify the appellant if further action is required.




REMAND

VA is required to obtain the Veteran's service treatment 
records (STRs) or other relevant service records held or 
maintained by a government entity.  38 U.S.C.A. § 5103A(c).  
When VA attempts to obtain records from a Federal department 
or agency, the efforts to obtain these records must continue 
until they are obtained unless it is reasonably certain they 
do not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2), 
(c)(3) (2009).  When STRs are lost or missing, the Court has 
held that VA has a heightened duty "to consider the 
applicability of the benefit of the doubt rule, to assist the 
claimant in developing the claim, and to explain its decision 
when the Veteran's medical records have been destroyed."  
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing 
Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  This standard for VA 
is very high.

In the present case, by way of a Joint Motion filed by both 
parties, the Court vacated and remanded the Board's previous 
September 2006 decision on several bases.  

First, with regard to the Veteran's missing STRs presumed 
lost in a fire in 1973, the Court indicated that there was no 
indication that the VA informed the Veteran of what kind of 
substitute evidence he could submit in order to support his 
claim.  In this vein, when STRs are lost or missing or 
destroyed, in conjunction with a heightened duty to assist, 
the VA must inform the Veteran that he can submit 
"alternative" sources in place of his missing STRs.  See 
Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); 
see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  
Examples of such alternate evidence include the VA military 
files, statements from service medical personnel, "buddy" 
certificates or affidavits, state or local accident and 
police reports, employment physical examination reports, 
medical evidence from civilian/private hospitals, clinics, 
and physicians where or by whom a Veteran was treated, either 
during service or shortly after separation, letters written 
during service, photographs taken during service, pharmacy 
prescription records, and/or insurance examinations reports.  
See VA Adjudication Procedure Manual, M21-1MR, Part III, 
Subpart iii, Chapter 2, Section E, Topic 27, Block b.  A 
remand is required for the RO to provide the Veteran with a 
Veterans Claims Assistance Act of 2000 (VCAA) letter advising 
he can submit alternative evidence in place of his missing 
STRs.  

This letter must also comply with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should specifically advise him 
concerning the elements of a disability rating and an 
effective date, which will be assigned if any of the 
Veteran's service connection claims are granted.

Second, after discussing the Veteran's DD Form 214, the Court 
requested that the VA attempt to obtain missing STRs directly 
from two additional federal sources - the U.S. Army and the 
U.S. Army Reserves.  Previously, the RO had received May 2001 
and November 2004 responses from the National Personnel 
Records Center (NPRC) that the Veteran's STRs and Surgeon 
General's Office (SGO) records appear to have been destroyed 
in a fire at the NPRC.  The Board determined in its September 
2006 decision that further efforts to secure these records 
would be futile.  See 38 C.F.R. § 3.159(c)(2) and (3).  
Regardless, the Joint Motion indicated that further efforts 
to secure these records were in fact required from the VA.  
The VA is bound by such a request from the Court.  As such, a 
remand is necessary for the RO to contact the U.S. Army in 
Fort Hood, Texas at the Darnall Army Community Hospital in 
order to secure any missing STRs stored at that facility.  In 
addition, the RO should contact the U.S. Army Reserve 
Quartermaster Corps to confirm if they possess any missing 
STRs.  If these records are unavailable or no longer exist, 
or further attempts to obtain them would be futile, a 
negative reply to this effect is required.  

Third, the RO must undertake further efforts to obtain 
pertinent missing STRs identified by the Veteran - 
specifically, possible "clinical" inpatient records dated 
in May 1953 from the Darnall Army Community Hospital in Fort 
Hood, Texas.  See Veteran's March 2002 NA Form 13055, Request 
for Information Needed to Reconstruct Medical Data.  Records 
of inpatient or "clinical" treatment in service are often 
sent to the NPRC but kept in a separate file from the file 
containing other STRs.  The Board is unable to discern 
whether a specific request for inpatient or "clinical" 
records was made to the NPRC or whether the specific code to 
request records of "clinical" treatment was used.  Given 
the obvious relevance of these missing inpatient "clinical" 
STRs in adjudication of the claims at issue, the Board finds 
it necessary to remand the claims to ensure that all proper 
avenues for securing these records have been pursued and to 
afford the Veteran every benefit of assistance from VA.

Fourth, the Court indicated that it was unclear from the 
record whether VA was actually in possession of the Veteran 
STRs at some point in the past.  The Joint Motion and the 
Attorney's Brief to the Court referenced an August 2001 
letter from the VA Medical Center (VAMC) in Birmingham, 
Alabama that noted the Veteran had no compensable dental 
disabilities based on a review of the Veteran's military 
records.  Based on this letter, the Veteran's attorney raised 
the concern that VA had possession of the Veteran's missing 
STRs in the past or may even currently have possession.  But 
for reasons unknown to the Board, the Court failed to address 
VA's February 2006 letter to the Veteran's attorney that 
clarified that VA medical facilities do not actually review a 
Veteran's STRs to determine eligibility for dental benefits, 
and that correspondence from the NPRC has established that 
the Veteran's service medical records were not available.  In 
other words, the VAMC in Birmingham, Alabama was just using 
form language.  Common sense coupled with the VA's February 
2006 letter, as well as the NPRC's responses clearly show 
that the Veteran's STRs are fire-related and have never been 
secured by the VA.  In any event, the VA is bound by the 
Court's instructions.  A remand is required for the RO to 
clarify whether VA was in possession of the Veteran's STRs at 
any given time, and otherwise account for these records.  
This can be handled by way of a Formal Finding on the 
Unavailability of Federal Records if no additional STRs are 
secured.  

Fifth, the Veteran's VA treatment records on file only date 
to January 2005, over four years ago.  So if he has since 
received additional relevant treatment, these records should 
be obtained.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is charged with constructive, if 
not actual, knowledge of evidence generated by VA).  

In short, although it will result in additional delay in 
adjudicating the appeal, a remand is required to ensure 
compliance with the Court's May 2008 Order and Joint Motion.    

Accordingly, the case is REMANDED to the RO for the following 
action:

1.	Send the Veteran a VCAA notice letter 
notifying the Veteran and his attorney 
of any information or lay or medical 
evidence not previously provided that 
is necessary to substantiate the 
service connection claims on appeal.  
See generally 38 U.S.C.A. § 5013(a); 
38 C.F.R. § 3.159.  Most importantly, 
per the Court's May 2008 Order and 
Joint Motion, this letter should inform 
the Veteran that he can submit 
"alternative" sources in place of his 
missing STRs.  Examples of such 
alternate evidence include the VA 
military files, statements from service 
medical personnel, "buddy" certificates 
or affidavits, state or local accident 
and police reports, employment physical 
examination reports, medical evidence 
from civilian/private hospitals, 
clinics, and physicians where or by 
whom a Veteran was treated, either 
during service or shortly after 
separation, letters written during 
service, photographs taken during 
service, pharmacy prescription records, 
and/or insurance examinations reports.  
See VA Adjudication Procedure Manual, 
M21-1MR, Part III, Subpart iii, Chapter 
2, Section E, Topic 27, Block b.

      This letter should also comply 
with the recent Court case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should 
specifically advise him concerning the 
elements of a disability rating and an 
effective date, which will be assigned 
if any of the Veteran's service 
connection claims are granted.

2.	Per the Court's May 2008 Order and 
Joint Motion at page 4, directly 
contact the U.S. Army in Fort Hood, 
Texas at the Darnall Army Community 
Hospital to secure any missing STRs 
stored at that facility.  In addition, 
contact the U.S. Army Reserve 
Quartermaster Corps to confirm if they 
possess any missing STRs of the 
Veteran.  (The Board emphasizes this 
request is by Order of the Court).  If 
these records are unavailable or no 
longer exist, a negative reply to this 
effect is required.  

3.	Also contact the NPRC and attempt to 
obtain any inpatient "clinical" 
records of the Veteran's dated in May 
1953 from the Darnall Army Community 
Hospital or its predecessor facility in 
1953 in Fort Hood, Texas.  See 
Veteran's March 2002 NA Form 13055, 
Request for Information Needed to 
Reconstruct Medical Data.  Ensure this 
request to the NPRC specifically asks 
for inpatient "clinical" records and 
is issued under the appropriate request 
code and directed to the correct 
facility.  Records of inpatient or 
"clinical" treatment in service are 
often sent to the NPRC but kept in a 
separate file from the file containing 
other STRs. All attempts to secure 
these inpatient "clinical" STRs must 
be documented in the claims file.  If 
these records are unavailable or no 
longer exist, a negative reply to this 
effect is required from the NPRC.  

4.	If no additional STRs are secured based 
on the above development, please issue 
a Formal Finding on the Unavailability 
of Federal Records.  This memorandum 
should document the efforts undertaken 
to secure his STRs, and whether his 
STRs are unavailable or simply do not 
exist, or further attempts to obtain 
them would be futile.  Most 
importantly, based on the Court's May 
2008 Order and Joint Motion at page 5, 
this memorandum should clarify whether 
VA was in possession of the Veteran's 
STRs at any given time, and otherwise 
account for these records.

5.	Obtain the records of any relevant VA 
medical treatment after January 2005, 
including records from the VAMC in 
Birmingham, Alabama.  All attempts to 
secure these records, and any response 
received, must be documented in the 
claims file.  If no records are 
available, a response to that effect is 
required and should be documented in the 
file.

6.	Then readjudicate the claims in light 
of the additional development.  If the 
claims are not granted to the Veteran's 
satisfaction, send him and his attorney 
a Supplemental Statement of the Case 
and give them an opportunity to respond 
to it before returning the file to the 
Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



